Citation Nr: 0830881	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-03 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether a timely notice of disagreement was filed 
regarding the January 2004 denial of eligibility for Service 
Disabled Veterans' Insurance (RH) under 38 U.S.C.A. § 
1922(a).

2.  Eligibility for RH insurance under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 determination of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC).

In August 2007, the Board remanded the veteran's case so that 
he could be scheduled for a Travel Board hearing.  The 
veteran was scheduled for a hearing before a Veterans Law 
Judge in January 2008, but cancelled his request and did not 
ask that the hearing be rescheduled.  As such, the Board 
believes all due process requirements were met with regard to 
his hearing request.


FINDINGS OF FACT

1.  In a letter dated January 6, 2004, the veteran was 
notified that the RO&IC had denied his claim for RH 
insurance; however, the letter did not inform the veteran of 
his appellate rights.  

2.  The veteran filed a notice of disagreement (NOD) on 
January 18, 2005.  

3.  An October 1998 rating decision of the Winston-Salem, 
North Carolina RO granted service connection for post-
traumatic stress disorder (PTSD) with an initial 10 percent 
rating, retroactively effective from April 28, 1998.  The 
veteran was notified of that determination, along with the 
time limit for applying for RH insurance, by correspondence 
dated November 3, 1998. 

4.  The veteran filed an application for RH insurance in 
December 2003; not within two years of the VA award of 
service connection for a disability found to be compensably 
disabling.

5.  The veteran was not incompetent during the two years 
following the October 1998 rating decision granting service 
connection for PTSD; an equitable basis for tolling of the 
time limit for applying for RH insurance has not been 
presented.


CONCLUSIONS OF LAW

1.  A NOD with the January 2004 decision denying the 
veteran's claim for RH insurance was timely filed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.25, 20.201, 
20.302 (2007).

2.  The veteran's application having been submitted untimely, 
the criteria for entitlement to RH insurance under 38 U.S.C.A 
§ 1922(a) have not been met.  38 U.S.C.A. § 1922 (West 2002); 
38 C.F.R. § 8.0 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether a timely NOD was filed regarding the January 2004 
denial of eligibility for RH insurance under 38 U.S.C.A. § 
1922(a).

The record shows that the veteran filed a claim for RH 
insurance in December 2003.  In a letter dated January 6, 
2004, the veteran was notified that the RO&IC had denied his 
claim for RH insurance.  A NOD was received on January 18, 
2005.  

The RO&IC determined that the veteran failed to file a timely 
NOD with the January 2004 decision denying eligibility for RH 
insurance.  Upon review of the evidence, the Board disagrees.  
Specifically, the January 2004 notice did not provide the 
veteran with any information regarding his appellate rights - 
namely, the time limit to initiate an appeal of the decision.  
See 38 C.F.R. § 19.25.  Consequently, the normal statutory 
period for timely commencing an appeal of the January 2004 
decision did not expire in January 2005.  Rather, it has 
continued to toll, as he has never received the requisite 
notice due to the RO&IC's error.  See 38 C.F.R. § 20.302(a) 
(notice of disagreement must be filed within one year from 
the date that the agency mails notice of the determination to 
him).  As such, the Board deems the veteran's NOD received on 
January 18, 2005 to be timely filed.

Eligibility for RH insurance under 38 U.S.C.A. § 1922(a).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the time 
period within which a claim for RH insurance must be filed.  
Accordingly, as no reasonable possibility exists that would 
aid in substantiating this claim, any deficiencies of VCAA 
notice or assistance are rendered moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 32, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a).

In October 1998, service connection was granted for PTSD and 
a 10 percent rating was assigned.  Several attachments, 
informing the veteran of additional benefits that he may be 
entitled to, accompanied the veteran's award letter which was 
dated November 3, 1998.  The attachments included VA Form 21-
8764, Disability Compensation Award Attachment, which 
provided information on applying for VA life insurance.  
Specifically, it advised the veteran that:

If you receive a rating for a new 
service-connected disability (even 0%), 
you may be eligible for government life 
insurance if you are in good health 
(except for the service-connected 
conditions) and apply within two years of 
this notification of your new disability 
rating.  

The veteran's application for RH insurance was received in 
December 2003; not within two years of the VA award of 
service connection for disability found to be compensably 
disabling.

While there is an expressly provided exception to the 
criteria for a timely application for insurance benefits, set 
forth under 38 U.S.C.A. § 1922(a), for when the claimant has 
been adjudicated to have been incompetent at any point during 
the two-year eligibility period, this provision does not 
apply here.  There is no evidence on record suggesting that 
the veteran was incompetent at any point during the two years 
following the October 1998 grant of service connection for 
PTSD.  In this regard, the Board notes that the award of 
service connection for PTSD, in and of itself, does not 
equate to a finding of mental incompetency under VA 
regulations.  See 38 C.F.R. § 3.353 (a mentally incompetent 
person is one who, because of injury or disease, lacks the 
mental capacity to contract or to manage his own affairs, 
including disbursement of funds without limitation; and where 
there is a reasonable doubt as to whether a person is 
competent, such doubt will be resolved in favor of 
competency.)  The Board points out that during the time 
period in question (October 1998 to October 2000) the 
veteran's PTSD was evaluated as 10 percent disabling - 
meaning that clinical findings indicated only mild 
symptomatology.  While the veteran's PTSD is currently 
evaluated as 100 percent disabling, such rating did not 
become effective until January 30, 2002, more than a year 
after the time period in question expired.  The Board 
acknowledges Dr. M.K.'s November 2007 statement wherein he 
maintains that the veteran overlooked applying for life 
insurance at the time due to significant anxiety and 
depression; however, Dr. M.K. reported that the veteran was a 
patient from 2001 to September 2003.  Given that the veteran 
did not become a patient until after the two-year eligibility 
period ended, Dr. M.K.'s statement has no probative value.  

Inasmuch as the veteran did not file an application for RH 
insurance within the time period required under 38 U.S.C.A. § 
1922(a), and there is no applicable exception based on a 
finding of incompetency, or otherwise, the claim for 
entitlement to RH insurance benefits must be denied.  Where, 
as here, the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A timely NOD was filed regarding the January 2004 denial of 
eligibility for RH insurance under 38 U.S.C.A. § 1922(a).

Eligibility for RH insurance under 38 U.S.C.A. § 1922(a) is 
denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


